DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-35 are objected to because of the following informalities:  
In claim 16, line 5: “a channel” should read “the channel”.
In claim 16, line 5: “a capsule” should read “the capsule”.
Claims 17-22 are also objected to because they depend from claim 16.
In claim 23, line 9: “a channel” should read “the channel”.
In claim 23, line 9: “a capsule” should read “the capsule”.
Claims 24-30 are also objected to because they depend from claim 23.
In claim 31, line 4: “slidably receive” should be “slidably received”.
In claim 31, line 6: “on another” should be “one another”. 
Claims 32-35 are also objected to because they depend from claim 31.
Appropriate correction is required.
Allowable Subject Matter
Claims 16-35 would be allowed if the issues outlined above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the system and method of independent claims 16, 23, and 31 with a clip and capsule combination where each clip arm has a retention feature at a distal portion thereof.  The allowable subject matter in particular regards the retention features where tissue is released from the retention feature of one .
Conclusion
This application is in condition for allowance except for the formal matters outlined above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771